

 S1869 ENR: Secure Federal Leases from Espionage And Suspicious Entanglements Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1869IN THE SENATE OF THE UNITED
 STATESAN ACTTo require the disclosure of ownership of high-security space leased to accommodate a Federal agency, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Secure Federal Leases from Espionage And Suspicious Entanglements Act or the Secure Federal LEASEs Act.(b)FindingsCongress finds that—(1)the Government Accountability Office has reported that the Federal Government often leases high-security space from private sector landlords;(2)the General Services Administration collects highest- level and immediate ownership information through the System for Award Management, but it is not currently required to collect beneficial ownership information and lacks an adequate system for doing so;(3)the General Services Administration and Federal agencies with leasing authority may not know if foreign owners have a stake in the buildings leased by the agencies, either through foreign-incorporated legal entities or through ownership in United States-incorporated legal entities, even when the leased space is used for classified operations or to store sensitive data; and(4)according to a report of the Government Accountability Office, dated January 2017, that examined the risks of foreign ownership of Government-leased real estate, leasing space in foreign-owned buildings could present security risks such as espionage and unauthorized cyber and physical access.2.DefinitionsIn this Act:(1)Beneficial owner(A)In generalExcept as provided in subparagraph (B), the term beneficial owner means, with respect to a covered entity, each natural person who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise—(i)exercises control over the covered entity; or(ii)has a substantial interest in or receives substantial economic benefits from the assets of the covered entity.(B)ExceptionsThe term beneficial owner does not include, with respect to a covered entity—(i)a minor child;(ii)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person;(iii)a person acting solely as an employee of the covered entity and whose control over or economic benefits from the covered entity derives solely from the employment status of the person;(iv)a person whose only interest in the covered entity is through a right of inheritance, unless the person also meets the requirements of subparagraph (A); or(v)a creditor of the covered entity, unless the creditor also meets the requirements of subparagraph (A).(C)Anti-abuse ruleThe exceptions under subparagraph (B) shall not apply if used for the purpose of evading, circumventing, or abusing the requirements of this Act.(2)ControlThe term control means, with respect to a covered entity—(A)having the authority or ability to determine how a covered entity is utilized; or(B)having some decision-making power for the use of a covered entity.(3)Covered entityThe term covered entity means—(A)a person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group; or(B)any governmental entity or instrumentality of a government.(4)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code.(5)Federal agencyThe term Federal agency means any Executive agency or any establishment in the legislative or judicial branch of the Government.(6)Federal lesseeThe term Federal lessee—(A)means the Administrator of General Services, the Architect of the Capitol, or the head of any Federal agency, other than the Department of Defense, that has independent statutory leasing authority; and(B)does not include the head of an element of the intelligence community.(7)Federal tenantThe term Federal tenant—(A)means a Federal agency that is occupying or will occupy a high-security leased space for which a lease agreement has been secured on behalf of the Federal agency; and(B)does not include an element of the intelligence community.(8)Foreign entityThe term foreign entity means a covered entity that is headquartered or incorporated in a country that is not the United States.(9)Foreign personThe term foreign person means an individual who is not a United States person.(10)High-security leased spaceThe term high-security leased space means a space leased by a Federal lessee that—(A)will be occupied by Federal employees for nonmilitary activities; and(B)has a facility security level of III, IV, or V, as determined by the Federal tenant in consultation with the Interagency Security Committee, the Department of Homeland Security, and the General Services Administration.(11)Highest-level ownerThe term highest-level owner means the entity that owns or controls an immediate owner of the offeror of a lease, or that owns or controls 1 or more entities that control an immediate owner of the offeror.(12)Immediate ownerThe term immediate owner means an entity, other than the offeror of a lease, that has direct control of the offeror, including ownership or interlocking management, identity of interests among family members, shared facilities and equipment, and the common use of employees.(13)Intelligence communityThe term intelligence community has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(14)Substantial economic benefitsThe term substantial economic benefits means, with respect to a natural person described in paragraph (1)(A)(ii), having an entitlement to the funds or assets of a covered entity that, as a practical matter, enables the person, directly or indirectly, to control, manage, or direct the covered entity.(15)United states personThe term United States person means an individual who—(A)is a citizen of the United States; or(B)is an alien lawfully admitted for permanent residence in the United States.(16)Widely heldThe term widely held means a fund that has not less than 100 natural persons as direct or indirect investors.3.Disclosure of ownership of high-security space leased for Federal agencies(a)Required disclosuresBefore entering into a lease agreement with a covered entity or approving a novation agreement with a covered entity involving a change of ownership under a lease that will be used for high-security leased space, a Federal lessee shall require the covered entity to identify and disclose whether the immediate or highest-level owner of the leased space, including an entity involved in the financing thereof, is a foreign person or a foreign entity, including the country associated with the ownership entity.(b)NotificationIf a disclosure is made under subsection (a), the Federal lessee shall notify the Federal tenant of the building or other improvement that will be used for high-security space in writing, and consult with the Federal tenant, regarding security concerns and necessary mitigation measures, if any, prior to award of the lease or approval of the novation agreement.(c)Timing(1)In generalA Federal lessee shall require a covered entity to provide the information described in subsection (a) when first submitting a proposal in response to a solicitation for offers issued by the Federal lessee.(2)UpdatesA Federal lessee shall require a covered entity to submit an update of the information described in subsection (a) annually, beginning on the date that is 1 year after the date on which the Federal tenant began occupancy, with information including—(A)the list of immediate or highest-level owners of the covered entity during the preceding 1-year period of Federal occupancy; or(B)the information required to be provided relating to each such immediate or highest-level owner.4.Immediate, highest-level, and beneficial owners(a)PlanThe General Services Administration, in coordination with the Office of Management and Budget, shall develop a Government-wide plan for agencies (as such term is defined in section 551 of title 5, United States Code) for identifying all immediate, highest-level, or beneficial owners of high-security leased spaces before entering into a lease agreement with a covered entity for the accommodation of a Federal tenant in a high-security leased space.(b)Requirements(1)ContentsThe plan described in subsection (a) shall include a process for collecting and utilizing the following information on each immediate, highest-level, or beneficial owner of a high-security leased space:(A)Name.(B)Current residential or business street address.(C)An identifying number or document that verifies identity as a United States person, foreign person, or foreign entity.(2)Disclosures and notificationsThe plan described in subsection (a) shall—(A)require the disclosure of any immediate, highest-level, or beneficial owner that is a foreign person;(B)require that, if the Federal lessee is assigning the building or other improvement that will be used for high-security space to a Federal tenant, the Federal tenant shall be notified of the disclosure described in subparagraph (A); and(C)exclude collecting ownership information on widely held pooled-investment vehicles, mutual funds, trusts, or other pooled-investment vehicles.(c)Report and implementationThe General Services Administration shall—(1)not later than 1 year after the date of enactment of this Act, submit the plan described in subsection (a) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives;(2)not later than 2 years after the date of enactment of this Act, implement the plan described in subsection (a); and(3)not later than 1 year after the implementation of the plan described in subsection (a), and each year thereafter for 9 years, submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the status of the implementation of the plan, including the number of disclosures made under subsection (b)(2).5.Other security agreements for leased spaceA lease agreement between a Federal lessee and a covered entity for the accommodation of a Federal agency in a building or other improvement that will be used for high-security leased space shall include language that provides that—(1)the covered entity and any member of the property management company who may be responsible for oversight or maintenance of the high-security leased space shall not—(A)maintain access to the high-security leased space; or(B)have access to the high-security leased space without prior approval from the Federal tenant;(2)access to the high-security leased space or any property or information located within that space will only be granted by the Federal tenant if the Federal tenant determines that the access is clearly consistent with the mission and responsibilities of the Federal tenant; and(3)the Federal lessee shall have written procedures in place, signed by the Federal lessee and the covered entity, governing access to the high-security leased space in case of emergencies that may damage the leased property.6.Agency notificationsNot later than 60 days after the date of enactment of this Act, the Administrator of General Services, in consultation with the Office of Management and Budget, shall provide notification to relevant Executive branch agencies with independent leasing authorities of the requirements of this Act.7.ApplicabilityExcept where otherwise provided, this Act shall apply with respect to any lease or novation agreement entered into on or after the date that is 6 months after the date of enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate